Case: 09-60672 Document: 00511293671 Page: 1 Date Filed: 11/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 15, 2010
                                     No. 09-60672
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM H. OLIVER,

                                                   Plaintiff - Appellant

v.

BANKFIRST; BILL SKINNER,

                                                   Defendants - Appellees


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 4:09-CV-29


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       William H. Oliver moves for leave to proceed in forma pauperis (IFP) on
appeal following the dismissal of his claims against the two defendants in his
civil action. “This Court must examine the basis of its jurisdiction, on its own
motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987)(citation
omitted). Defendant Bill Skinner’s counterclaim against Oliver remains pending
in the district court; we therefore lack jurisdiction over Oliver’s appeal. See 28
U.S.C. §§ 1291, 1292(a), (b); F ED. R. C IV. P. 54(b).
       IFP DENIED. APPEAL DISMISSED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.